  Case 8:20-cv-03290-PJM Document 92 Filed 12/29/20 Page 1 of 3
                                                              Three Bryant Park
                                                              1095 Avenue of the Americas
                                                              New York, NY 10036-6797
                                                              +1 212 698 3500 Main
                                                              +1 212 698 3599 Fax
                                                              www.dechert.com



                                                              ANDREW J. LEVANDER

                                                              andrew.levander@dechert.com
                                                              +1 212 698 3683 Direct
                                                              +1 212 698 0483 Fax
December 29, 2020


Via Email & CM/ECF


Hon. Peter J. Messitte
U.S. District Court for the District of Maryland
6500 Cherrywood Lane
Greenbelt, Maryland 20770

Re:    Rothman v. Snyder, No. PJM-20-3290

Dear Judge Messitte:

We represent Defendant Daniel M. Snyder in the above-referenced action. We write, in
advance of the hearing scheduled for January 7, 2021, to bring to the Court’s attention a
violation of this Court’s November 19, 2020 and December 23, 2020 Orders by Plaintiffs’
investment banker and agent, John Moag. Mr. Moag, who represents Plaintiffs in the
potential sale of their minority interests in non-party Washington Football, Inc. (“WFI”),
filed a declaration in another matter in this Court on December 28, 2020, captioned In Re
Application of Daniel Snyder For an Order Directing Discovery from Moag & Co., LLC
Pursuant to 28 U.S.C. § 1782, No. 1:20-cv-02705-ELH. As explained more fully below,
we respectfully request that Mr. Moag be required to appear and testify under oath at the
January 7 hearing concerning his improper filing of the December 28 declaration and other
direct and indirect communications with the press, and that the Court issue appropriate
sanctions and remedial orders with respect to the violations of its Orders.

The November 19 Order directed the parties not to disparage one another or otherwise take
any other action that could interfere with the potential sale of Plaintiffs’ shares in WFI.
And in the December 23 Order, the Court admonished the parties to refrain from
disparaging one another in Court filings, and to the extent critical commentary was
necessary, to make such filings under seal to provide the other parties ample opportunity
for redactions to any public filing.

Yet on December 28 -- the first full business day after the December 23 Order, given the
intervening Christmas holiday -- Plaintiffs’ agent Mr. Moag violated this Court’s directive.
Specifically, Mr. Moag publicly filed a declaration in the above-referenced action accusing
Mr. Snyder of engaging in “serious corporate irregularities” and other issues, “some of
which are now being litigated in Judge Messitte’s court and others in the ongoing
  Case 8:20-cv-03290-PJM Document 92 Filed 12/29/20 Page 2 of 3




arbitration.” Ex. A, ¶8. This was after unsuccessfully threatening Mr. Snyder, through text
messages sent to an adviser to Mr. Snyder over the holiday weekend. Ex. B. This
misconduct should not be tolerated.

As the Court may recall, at the hearing on December 22, 2020, in response to Plaintiffs’
emergency motion regarding leaks of information to the press and the parties’ competing
denials that they were the source of the leaks, I expressed concern about communications
and threats by Mr. Moag, Plaintiffs’ investment banker. Hr. Tr. 15-16. The Court ordered
the parties and their counsel to communicate with their staff, advisors, associates and
anyone else who has reason to know about the negotiations; and to testify at an evidentiary
hearing on January 7, 2021, under penalty of perjury, that they confirmed no one spoke to
the media. Hrg. Tr. at 22-23. Unfortunately, those concerns about Mr. Moag were amply
justified.

By way of background, Defendant brought a proceeding under 28 USC §1782 seeking
discovery from Moag & Co. in this District, to discover information relevant to Mr.
Snyder’s defamation lawsuit pending in India. After the company failed to produce
documents voluntarily or pursuant to the court’s prior orders, on December 17, Moag &
Co. was ordered by Magistrate Judge Copperthite to produce documents, and the parties
were ordered to submit a status report by December 28th. The parties did so, and in
addition, Mr. Moag took it upon himself to file a stand-alone declaration, attached hereto
as Exhibit A, that goes far beyond the status of his compliance – indeed, substantial non-
compliance – with the court-issued subpoena. Instead, Mr. Moag filed a headline-grabbing
hit piece on Mr. Snyder describing how his clients, Plaintiffs here, learned of Mr. Snyder’s
alleged “serious corporate irregularities” and other issues, “some of which are now being
litigated in Judge Messitte’s court and others in the ongoing arbitration.” Ex. A, ¶8. It is
easy to parse what is public record in this Court and determine the “other issues” pending
in the confidential NFL arbitration, which Plaintiffs (through Mr. Moag), have now made
public in contempt of this Court’s Order and otherwise.

Mr. Moag’s efforts succeeded. Within hours of Mr. Moag submitting his declaration, Mr.
Snyder’s counsel was contacted by a reporter for The Athletic seeking comment on Mr.
Moag’s accusations of “financial irregularities.” A copy of the email to counsel is attached
hereto as Exhibit C, and a tweet about the declaration is attached hereto as Exhibit D. The
conduct of Mr. Moag, working as Plaintiffs’ agent, flies in the face of the Court’s directive
on December 23, 2020 reiterating the need to comply with its November 19, 2020 Order
(Dkt. 31) and instructing the parties not to take any action to interfere with the right of any
other party relative to this case, by way of disparagement or otherwise. See Dkt. 89.


                                              2
  Case 8:20-cv-03290-PJM Document 92 Filed 12/29/20 Page 3 of 3




In addition, Mr. Moag’s declaration is riddled with lies. For instance, Mr. Moag falsely
claims that he had no telephonic contact with Ms. Mary Ellen Blair on July 7, 2020. Ex.
A, ¶ 10. This claim is expressly contradicted by phone records produced by Ms. Blair
documenting a call from her to Moag & Co. on that date, which records were attached to
Defendant’s prior filings submitted to this Court. Mr. Moag’s assertion is also belied by a
sworn statement of one of the Plaintiffs submitted in the arbitration. Mr. Moag also makes
broad-sweeping and outrageous claims, without providing any evidence (as none exists)
but creating good soundbites, to include claiming that Defendant sent “intruders” to his
home on August 1, 2020. Id., ¶ 11.

Accordingly, Defendant respectfully requests that the Court (1) order Mr. Moag to attend
the January 7, 2020 hearing and answer the Court’s questions regarding his declaration and
his principals’ (i.e. Plaintiffs’) related violations of this Court’s November 19, 2020 Order,
(2) produce in advance any communications between Plaintiffs and Mr. Moag, to include
between counsel and other representatives, between December 22 and December 28
concerning the pending matters, including this action and the 1782 proceeding, and (3)
impose any additional remedial relief and sanctions the Court deems appropriate.



Respectfully submitted,


Andrew J. Levander
Andrew J. Levander




cc: All Counsel of Record




                                              3
